Johnson, Judge:
This is a protest against the collector’s assessment of duty on ceramic vases and electrical parts (switches, etc.), imported from West Germany on or about May 26, 1954.
It appears from the official papers, which were received in evidence at the trial, that the ceramic vases were entered as consisting of 16^2 or 17 dozen pieces, valued at over $3 and under $10 per dozen, having a total value of $83, subject to duty at 35 per centum ad valorem and 10 cents per dozen under paragraph 211 of the Tariff Act of 1930 [apparently as modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, T. D. 52373, and the President’s proclamation of May 13, 1950, T. D. 52476]. The electrical parts (switches, etc.) were entered at a total value of $258, subject to duty at 17)4 per centum ad valorem under paragraph 353 of the Tariff Act of 1930 [apparently as modified by the General Agreement on Tariffs and Trade, T. D. 51802].
On liquidation, duty was assessed on $271 at 50 per centum ad valorem, on $70 at 17)4 per centum ad valorem, and on 150 dozen at 10 cents per dozen.
The collector’s memorandum states that, following the appraiser’s descriptions on the sheets attached to the invoice, duty would now be assessed on $83 at 50 per centum ad valorem and on 17 dozen at 10 cents per dozen under paragraph 211, and on $258 at 17)4 per centum ad valorem under paragraph 353.
At the trial, the protest was amended and limited to the claim that 17 dozen pieces were properly dutiable at 10 cents per dozen, that the merchandise valued at $83 was subject to duty at 50 per centum ad valorem, and that the merchandise valued at $258 was subject to duty at 17K per centum ad valorem.
Counsel for the Government then recommended that allowances be made in accordance with the collector’s memorandum, to which plaintiff, appearing in person, agreed.
On the record presented, we hold that the merchandise described on the entry as ceramic vases, having a total value of $83, is properly dutiable at 50 per centum ad valorem and 10 cents per dozen on 17 dozen pieces under paragraph 211 of the Tariff Act of 1930, and that the merchandise described on the entry as electrical parts (switches, etc.), having a total value of $258, is properly dutiable at 17% per centum ad valorem under paragraph 353 of said tariff act, as modified by the General Agreement on Tariffs and Trade, T. D. 51802.
The protest, having been limited to the above claims, is sustained. Judgment will be rendered accordingly.